


Exhibit 10.6.1

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

 

Amended and Restated Effective February 5, 2014

 

--------------------------------------------------------------------------------


 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

 

1.                                      Purpose

 

The purpose of the Investment Technology Group, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”) is to provide (i) designated employees of
Investment Technology Group, Inc. (the “Company”) and its subsidiaries, and
(ii) non-employee members of the board of directors of the Company with the
opportunity to receive grants of stock options, stock units, stock awards,
dividend equivalents and other stock-based awards.  The Company believes that
the Plan will encourage the participants to contribute materially to the growth
of the Company, thereby benefiting the Company’s stockholders, and will align
the economic interests of the participants with those of the stockholders.  The
Plan was originally effective on May 8, 2007 upon approval by the stockholders
of the Company, and previously amended and restated on May 12, 2009 upon
approval by the stockholders of the Company, August 18, 2009, May 11, 2010 upon
approval by the stockholders of the Company and June 11, 2013 upon approval by
the stockholders of the Company.  This amendment and restatement is effective
February 5, 2014.

 

The Investment Technology Group, Inc. Non-Employee Directors Stock Option Plan
(the “Director Plan”), the Investment Technology Group, Inc. Amended and
Restated 1994 Stock Option and Long-term Incentive Plan (the “1994 Plan”), the
Amended and Restated Investment Technology Group, Inc. Stock Unit Award Program
Subplan (the “SUA Subplan”), the Amended and Restated Investment Technology
Group, Inc. Directors’ Retainer Fee Subplan (the “Directors’ Retainer Fee
Subplan”), and the Amended and Restated Investment Technology Group, Inc.
Directors’ Equity Subplan (the “Directors’ Equity Subplan”, and together with
the Directors’ Retainer Fee Subplan, the “Subplans”) were merged with and into
this Plan as of May 8, 2007.  No additional grants were made thereafter under
the Director Plan and the 1994 Plan.  Outstanding grants under the Director
Plan, the 1994 Plan, the SUA Subplan and the Subplans as of May 8, 2007
continued, or will continue, in effect according to their terms as in effect on
May 8, 2007 (subject to such amendments as the Committee (as defined below)
determines appropriate, consistent with the terms of the Director Plan, the 1994
Plan, the SUA Subplan or the Subplans, as applicable), and the shares with
respect to such outstanding grants were, or will be, issued or transferred under
this Plan.  After May 8, 2007, the Subplans, and the SUA Subplan until it was
frozen effective on January 1, 2009, continued in effect as subplans of the Plan
and grants and/or deferrals may continue to be made under the Subplans with
shares associated with such grants and/or deferrals being issued under this
Plan.  Effective as of January 1, 2009, the Variable Compensation Stock Unit
Award Program Subplan (formerly known as the Equity Deferral Award Program
Subplan) was added as a subplan under the Plan.

 

2.                                      Definitions

 

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

 

(a)           “Board” means the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

(b)           “Change in Control” means and shall be deemed to have occurred:

 

(i)            if any person (within the meaning of the Exchange Act), other
than the Company or a Related Party, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of Voting
Securities representing 35% percent or more of the total voting power of all the
then-outstanding Voting Securities; or

 

(ii)           if the individuals who, as of the date hereof, constitute the
Board, together with those who first become directors subsequent to such date
and whose recommendation, election or nomination for election to the Board was
approved by a vote of at least a majority of the directors then still in office
who either were directors as of the date hereof or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

 

(iii)          upon consummation of a merger, consolidation, recapitalization or
reorganization of the Company, reverse split of any class of Voting Securities,
or an acquisition of securities or assets by the Company other than (i) any such
transaction in which the holders of outstanding Voting Securities immediately
prior to the transaction receive (or retain), with respect to such Voting
Securities, voting securities of the surviving or transferee entity representing
more than 50 percent of the total voting power outstanding immediately after
such transaction, with the voting power of each such continuing holder relative
to other such continuing holders not substantially altered in the transaction,
or (ii) any such transaction which would result in a Related Party beneficially
owning more than 50 percent of the voting securities of the surviving or
transferee entity outstanding immediately after such transaction; or

 

(iv)          upon consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than any such transaction
which would result in a Related Party owning or acquiring more than 50 percent
of the assets owned by the Company immediately prior to the transaction; or

 

(v)           if the stockholders of the Company approve a plan of complete
liquidation of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means (i) with respect to Grants to Employees, the
Compensation Committee of the Board or another committee appointed by the Board
to administer the Plan, (ii) with respect to Grants made to Non-Employee
Directors, the Board, and (iii) with respects to Grants that are intended to be
“qualified performance-based compensation” under section 162(m) of the Code, a
committee that consists of two or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under section 162(m) of the Code
and related Treasury regulations.

 

(e)           “Company” means Investment Technology Group, Inc. and any
successor corporation.

 

(f)            “Company Stock” means the common stock of the Company.

 

2

--------------------------------------------------------------------------------


 

(g)           “Dividend Equivalent” means an amount determined by multiplying
the number of shares of Company Stock subject to a Grant by the per-share cash
dividend, or the per-share fair market value (as determined by the Committee) of
any dividend in consideration other than cash, paid by the Company on its
Company Stock.

 

(h)           “Employee” means a person classified as an employee of the
Employer (including an officer or director who is also an employee) for payroll
purposes, as determined in the sole discretion of the Employer.  Notwithstanding
the foregoing, if a person is engaged in a non-employee status (including, but
not limited to, as an independent contractor, an individual being paid through
an employee leasing company or other third party agency) and is subsequently
reclassified by the Company, the Internal Revenue Service, or a court as an
employee for payroll purposes, such person, for purposes of this Plan, shall be
deemed an Employee from the actual (and not the effective) date of such
reclassification, unless expressly provided otherwise by the Company.

 

(i)            “Employer” means the Company and its subsidiaries.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)           “Exercise Price” means the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.

 

(l)            “Fair Market Value,” unless otherwise required by an applicable
provision of the Code, as of any date, means the closing sales price of the
Common Stock as reported on the New York Stock Exchange on the date of grant;
provided, however, that at any time that the Common Stock is not quoted on the
New York Stock Exchange on such trading days, Fair Market Value shall be
determined by the Committee in its discretion.

 

(m)          “Grant” means an Option, Stock Unit, Stock Award, SAR, Dividend
Equivalent or Other Stock-Based Award granted under the Plan.

 

(n)           “Grant Agreement” means the written instrument that sets forth the
terms and conditions of a Grant, including all amendments thereto.

 

(o)           “Incentive Stock Option” means an Option that is intended to meet
the requirements of an incentive stock option under section 422 of the Code.

 

(p)           “Non-Employee Director” means a member of the Board who is not an
employee of the Employer.

 

(q)           “Nonqualified Stock Option” means an Option that is not intended
to be taxed as an incentive stock option under section 422 of the Code.

 

(r)            “Option” means an option to purchase shares of Company Stock, as
described in Section 7.

 

3

--------------------------------------------------------------------------------


 

(s)            “Other Stock-Based Award” means any Grant based on, measured by
or payable in, Company Stock (other than a Grant described in Sections 7, 8, 9
or 10(a) of the Plan), as described in Section 10(b).

 

(t)            “Participant” means an Employee or Non-Employee Director
designated by the Committee to participate in the Plan.

 

(u)           “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, an estate, a
trust, a joint venture, an unincorporated organization or a governmental entity
or any department, agency or political subdivision thereof.

 

(v)           “Plan” means this Investment Technology Group, Inc. 2007 Omnibus
Equity Compensation Plan, as in effect from time to time.

 

(w)          “Related Party” means (a) a Subsidiary of the Company; (b) an
employee or group of employees of the Company or any Subsidiary of the Company;
(c) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned Subsidiary of the Company; or (d) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of Voting Securities.

 

(x)           “SAR” means a stock appreciation right as described in
Section 10(a).

 

(y)           “Stock Award” means an award of Company Stock as described in
Section 9.

 

(z)           “Stock Unit” means an award of a phantom unit representing a share
of Company Stock, as described in Section 8.

 

(aa)         “Subsidiary” or “Subsidiaries” means, with respect to any Person,
any corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

(bb)         “Voting Securities or Security” means any securities of the Company
which carry the right to vote generally in the election of directors.

 

4

--------------------------------------------------------------------------------


 

3.                                      Administration

 

(a)           Committee.  The Plan shall be administered and interpreted by the
Compensation Committee of the Board or another committee appointed by the Board
to administer the Plan with respect to grants to Employees.  The Plan shall be
administered and interpreted by the Board with respect to grants to Non-Employee
Directors.  The Board or committee, as applicable, that has authority with
respect to a specific Grant shall be referred to as the “Committee” with respect
to that Grant.  Ministerial functions may be performed by an administrative
committee comprised of Company employees appointed by the Committee.

 

(b)           Committee Authority.  The Committee shall have the sole authority
to (i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 18 below, and (v) deal with any other matters arising
under the Plan.

 

(c)           Committee Determinations.  The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion.  The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder. 
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.

 

4.                                      Grants

 

(a)           Grants under the Plan may consist of Options as described in
Section 7, Stock Units as described in Section 8, Stock Awards as described in
Section 9, and SARs or Other Stock-Based Awards as described in Section 10.  All
Grants shall be subject to such terms and conditions as the Committee deems
appropriate and as are specified in writing by the Committee to the Participant
in the Grant Agreement.

 

(b)           All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant.  Grants under a particular Section of the Plan need
not be uniform as among the Participants.

 

5

--------------------------------------------------------------------------------


 

5.                                      Shares Subject to the Plan

 

(a)           Shares Authorized.  The total aggregate number of shares of
Company Stock that may be issued under the Plan is the sum of the following
(i) 2,100,000 new shares of Company Stock plus (ii) that number of shares of
Company Stock subject to outstanding grants under the Plan as of June 11, 2013
plus (iii) that number of shares remaining available for issuance under the Plan
but not subject to previously exercised, vested or paid grants as of June 11,
2013; subject to the limitation that of the 1,300,000 shares added to the number
of shares of Company Stock authorized for issuance under the Plan on May 12,
2009, 50,000 shares have or shall be used solely to grant Options.

 

(b)           Source of Shares; Share Counting.  Shares issued under the Plan
may be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of the Plan.  If and to the extent Options or SARs granted under the
Plan (including options granted under the Director Plan, the 1994 Plan and the
Subplans) terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised, and if and to the extent that any
Stock Awards, Stock Units, or Other Stock-Based Awards (including any stock
awards, stock units or other-stock based awards granted under the Director Plan,
the 1994 Plan, the SUA Subplan and the Subplans) are forfeited or terminated, or
otherwise are not paid in full, the shares reserved for such Grants shall again
be available for purposes of the Plan.  Shares of Company Stock surrendered in
payment of the Exercise Price of an Option shall again be available for purposes
of the Plan.  To the extent any Grants are paid in cash, and not in shares of
Company Stock, any shares previously subject to such Grants shall again be
available for issuance or transfer under the Plan.

 

(c)           Individual Limits.  All Grants under the Plan shall be expressed
in shares of Company Stock.  The maximum aggregate number of shares of Company
Stock with respect to which all Grants may be made under the Plan to any
individual during any calendar year shall be 1,000,000 shares, subject to
adjustment as described in subsection (d) below.  A Participant may not accrue
Dividend Equivalents during any calendar year in excess of $1,000,000.  The
individual limits of this subsection (c) shall apply without regard to whether
the Grants are to be paid in Company Stock or cash.  All cash payments (other
than with respect to Dividend Equivalents) shall equal the Fair Market Value of
the shares of Company Stock to which the cash payments relate.

 

(d)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding by reason of a stock dividend, spinoff,
stock split or reverse stock split, or by reason of a combination,
reorganization, recapitalization or reclassification affecting the outstanding
Company Stock as a class without the Company’s receipt of consideration, the
maximum number of shares of Company Stock available for Grants, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Grants,
the kind of shares issued under the Plan and outstanding Grants, and the price
per share of outstanding Grants shall be equitably adjusted by the Committee, as
the Committee deems appropriate, to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to

 

6

--------------------------------------------------------------------------------


 

preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under Grants; provided, however, that any fractional shares resulting
from such adjustment shall be eliminated.  In addition, the Committee shall have
discretion to make the foregoing equitable adjustments in any circumstances in
which an adjustment is not mandated by this subsection (d) or applicable law,
including in the event of a Change in Control.  Any adjustments to outstanding
Grants shall be consistent with section 409A or 422 of the Code, to the extent
applicable.  Any adjustments determined by the Committee shall be final, binding
and conclusive.

 

6.                                      Eligibility for Participation

 

(a)           Eligible Persons.  All Employees, including Employees who are
officers or members of the Board, and all Non-Employee Directors shall be
eligible to participate in the Plan.

 

(b)           Selection of Participants.  The Committee shall select the
Employees and Non-Employee Directors to receive Grants and shall determine the
number of shares of Company Stock subject to each Grant.

 

7.                                      Options

 

(a)           General Requirements. The Committee may grant Options to an
Employee or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7.  The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees and Non-Employee Directors.

 

(b)           Type of Option, Price and Term.

 

(i)            The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein.  Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code.  Nonqualified Stock Options may be granted to Employees or
Non-Employee Directors.

 

(ii)           The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a share of Company Stock on the date the Option is granted.  However,
an Incentive Stock Option may not be granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of the Company Stock on the date of grant.

 

(iii)          The Committee shall determine the term of each Option, which
shall not exceed ten years from the date of grant.  However, an Incentive Stock
Option that is granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary, as defined in section 424 of
the Code, may not have a term that exceeds five years from the date of grant.

 

7

--------------------------------------------------------------------------------

 

(c)                                  Exercisability of Options.

 

(i)                                     Options shall become exercisable in
accordance with such terms and conditions as may be determined by the Committee
and specified in the Grant Agreement.  The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

 

(ii)                                  The Committee may provide in a Grant
Agreement that the Participant may elect to exercise part or all of an Option
before it otherwise has become exercisable.  Any shares so purchased shall be
restricted shares and shall be subject to a repurchase right in favor of the
Company during a specified restriction period, with the repurchase price equal
to the lesser of (A) the Exercise Price or (B) the Fair Market Value of such
shares at the time of repurchase, or such other restrictions as the Committee
deems appropriate.

 

(iii)                               Options granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such Options may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(d)                                 Termination of Employment or Service. 
Except as provided in the Grant Agreement, an Option may only be exercised while
the Participant is employed by the Employer, or providing service as a
Non-Employee Director.  The Committee shall determine in the Grant Agreement
under what circumstances and during what time periods a Participant may exercise
an Option after termination of employment or service.

 

(e)                                  Exercise of Options.  A Participant may
exercise an Option that has become exercisable, in whole or in part, by
delivering a notice of exercise to the Company.  The Participant shall pay the
Exercise Price for the Option (i) in cash, (ii) if permitted by the Committee,
by delivering shares of Company Stock owned by the Participant and having a Fair
Market Value on the date of exercise equal to the Exercise Price or by
attestation to ownership of shares of Company Stock having an aggregate Fair
Market Value on the date of exercise equal to the Exercise Price, (iii) by
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, or (iv) by such other method as the Committee may
approve.  Shares of Company Stock used to exercise an Option shall have been
held by the Participant for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option.  Payment for
the shares pursuant to the Option, and any required withholding taxes, must be
received by the time specified by the Committee depending on the type of payment
being made, but in all cases prior to the issuance of the Company Stock.

 

(f)                                   Limits on Incentive Stock Options.  Each
Incentive Stock Option shall provide that, if the aggregate Fair Market Value of
the stock on the date of the grant with respect to which Incentive Stock Options
are exercisable for the first time by a Participant during any calendar year,
under the Plan or any other stock option plan of the Company or a parent or
subsidiary, as defined in section 424 of the Code, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.  An
Incentive Stock Option shall not be

 

8

--------------------------------------------------------------------------------


 

granted to any person who is not an Employee of the Company or a parent or
subsidiary, as defined in section 424 of the Code.

 

8.                                      Stock Units

 

(a)                                 General Requirements.  The Committee may
grant Stock Units to an Employee or Non-Employee Director, upon such terms and
conditions as the Committee deems appropriate under this Section 8.  Each Stock
Unit shall represent the right of the Participant to receive a share of Company
Stock or an amount based on the value of a share of Company Stock.  All Stock
Units shall be credited to bookkeeping accounts on the Company’s records for
purposes of the Plan.

 

(b)                                 Terms of Stock Units.  The Committee may
grant Stock Units that are payable on terms and conditions determined by the
Committee, which may include payment based on achievement of performance goals. 
Stock Units may be paid at the end of a specified vesting or performance period,
or payment may be deferred to a date authorized by the Committee.  The Committee
shall determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units.

 

(c)                                  Payment With Respect to Stock Units. 
Payment with respect to Stock Units shall be made in cash, in Company Stock, or
in a combination of the two, as determined by the Committee.  The Grant
Agreement shall specify the maximum number of shares that can be issued under
the Stock Units.

 

(d)                                 Requirement of Employment or Service.  The
Committee shall determine in the Grant Agreement under what circumstances a
Participant may retain Stock Units after termination of the Participant’s
employment or service, and the circumstances under which Stock Units may be
forfeited.

 

9.                                      Stock Awards

 

(a)                                 General Requirements. The Committee may
issue shares of Company Stock to an Employee or Non-Employee Director under a
Stock Award, upon such terms and conditions as the Committee deems appropriate
under this Section 9.  Shares of Company Stock issued pursuant to Stock Awards
may be issued for cash consideration or for no cash consideration, and subject
to restrictions or no restrictions, as determined by the Committee.  The
Committee may establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate, including restrictions based upon the achievement
of specific performance goals.  The Committee shall determine the number of
shares of Company Stock to be issued pursuant to a Stock Award.

 

(b)                                 Requirement of Employment or Service.  The
Committee shall determine in the Grant Agreement under what circumstances a
Participant may retain Stock Awards after termination of the Participant’s
employment or service, and the circumstances under which Stock Awards may be
forfeited.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Restrictions on Transfer.  While Stock
Awards are subject to restrictions, a Participant may not sell, assign,
transfer, pledge or otherwise dispose of the shares of a Stock Award except upon
death as described in Section 15(a).  Each certificate for a share of a Stock
Award shall contain a legend giving appropriate notice of the restrictions in
the Grant.  The Participant shall be entitled to have the legend removed when
all restrictions on such shares have lapsed.  The Company may retain possession
of any certificates for Stock Awards until all restrictions on such shares have
lapsed.

 

(d)                                 Right to Vote and to Receive Dividends.  The
Committee shall determine to what extent, and under what conditions, the
Participant shall have the right to vote shares of Stock Awards and to receive
any dividends or other distributions paid on such shares during the restriction
period.

 

10.                               Stock Appreciation Rights and Other
Stock-Based Awards

 

(a)                                 SARs.  The Committee may grant SARs to an
Employee or Non-Employee Director separately or in tandem with an Option.  The
following provisions are applicable to SARs:

 

(i)                                     Base Amount.  The Committee shall
establish the base amount of the SAR at the time the SAR is granted.  The base
amount of each SAR shall be equal to the per share Exercise Price of the related
Option or, if there is no related Option, an amount that is at least equal to
the Fair Market Value of a share of Company Stock as of the date of Grant of the
SAR.

 

(ii)                                  Tandem SARs.  The Committee may grant
tandem SARs either at the time the Option is granted or at any time thereafter
while the Option remains outstanding; provided, however, that, in the case of an
Incentive Stock Option, SARs may be granted only at the date of the grant of the
Incentive Stock Option.  In the case of tandem SARs, the number of SARs granted
to a Participant that shall be exercisable during a specified period shall not
exceed the number of shares of Company Stock that the Participant may purchase
upon the exercise of the related Option during such period.  Upon the exercise
of an Option, the SARs relating to the Company Stock covered by such Option
shall terminate.  Upon the exercise of SARs, the related Option shall terminate
to the extent of an equal number of shares of Company Stock.

 

(iii)                               Exercisability.  An SAR shall be exercisable
during the period specified by the Committee in the Grant Agreement and shall be
subject to such vesting and other restrictions as may be specified in the Grant
Agreement.  The Committee may grant SARs the exercise of which is subject to
achievement of performance goals or other conditions.  The Committee may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason.  The Committee shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise an SAR after
termination of employment or service.  A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable.

 

(iv)                              Grants to Non-Exempt Employees.  SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be

 

10

--------------------------------------------------------------------------------


 

exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(v)                                 Value of SARs.  When a Participant exercises
SARs, the Participant shall receive in settlement of such SARs an amount equal
to the value of the stock appreciation for the number of SARs exercised.  The
stock appreciation for an SAR is the amount by which the Fair Market Value of
the underlying Company Stock on the date of exercise of the SAR exceeds the base
amount of the SAR as described in subsection (i).

 

(vi)                              Form of Payment.  The Committee shall
determine whether the stock appreciation for an SAR shall be paid in the form of
shares of Company Stock, cash or a combination of the two.  For purposes of
calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR.  If shares of Company Stock are to be received upon exercise of an
SAR, cash shall be delivered in lieu of any fractional share.

 

(b)                                 Other Stock-Based Awards.  The Committee may
grant other awards not specified in Sections 7, 8 or 9 or subsection (a) above
that are based on or measured by Company Stock to Employees and Non-Employee
Directors, on such terms and conditions as the Committee deems appropriate.
 Other Stock-Based Awards may be granted subject to achievement of performance
goals or other conditions and may be payable in Company Stock or cash, or in a
combination of the two, as determined by the Committee in the Grant Agreement.

 

11.                               Dividend Equivalents.

 

(a)                                 General Requirements.  When the Committee
makes a Grant under the Plan, the Committee may grant Dividend Equivalents in
connection with the Grant, under such terms and conditions as the Committee
deems appropriate under this Section 11.  Dividend Equivalents may be paid to
Participants currently or may be deferred, as determined by the Committee.  All
Dividend Equivalents that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan. 
Dividend Equivalents may be accrued as a cash obligation, or may be converted to
Stock Units for the Participant, and deferred Dividend Equivalents may accrue
interest, all as determined by the Committee.  The Committee may provide that
Dividend Equivalents shall be payable based on the achievement of specific
performance goals.

 

(b)                                 Payment with Respect to Dividend
Equivalents.  Dividend Equivalents may be payable in cash or shares of Company
Stock or in a combination of the two, as determined by the Committee.

 

12.                               Qualified Performance-Based Compensation

 

(a)                                 Designation as Qualified Performance-Based
Compensation.  The Committee may determine that Stock Units, Stock Awards,
Dividend Equivalents or Other Stock-Based

 

11

--------------------------------------------------------------------------------


 

Awards granted to an Employee shall be considered “qualified performance-based
compensation” under section 162(m) of the Code, in which case the provisions of
this Section 12 shall apply.  The Committee may also grant Options or SARs under
which the exercisability of the Options is subject to achievement of performance
goals as described in this Section 12 or otherwise.

 

(b)                                 Performance Goals.  When Grants are made
under this Section 12, the Committee shall establish in writing (i) the
objective performance goals that must be met, (ii) the period during which
performance will be measured, (iii) the maximum amounts that may be paid if the
performance goals are met, and (iv) any other conditions that the Committee
deems appropriate and consistent with the requirements of section 162(m) of the
Code for “qualified performance-based compensation.”  The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the performance goals be
established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the performance goals have been
met.  The Committee shall not have discretion to increase the amount of
compensation that is payable, but may reduce the amount of compensation that is
payable, pursuant to Grants identified by the Committee as “qualified
performance-based compensation.”

 

(c)                                  Criteria Used for Objective Performance
Goals.  The Committee shall use objectively determinable performance goals based
on one or more of the following criteria:  stock price, earnings per share,
price-earnings multiples, net earnings, operating earnings, revenue, number of
days sales outstanding in accounts receivable, productivity, margin, EBITDA
(earnings before interest, taxes, depreciation and amortization), net capital
employed, return on assets, shareholder return, return on equity, return on
capital employed, growth in assets, unit volume, sales, cash flow, market share,
relative performance to a comparison group designated by the Committee, or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, customer growth,
geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures.  The performance goals may relate to one or more
business units or the performance of the Company as a whole, or any combination
of the foregoing.  Performance goals need not be uniform as among Participants.

 

(d)                                 Timing of Establishment of Goals. The
Committee shall establish the performance goals in writing either before the
beginning of the performance period or during a period ending no later than the
earlier of (i) 90 days after the beginning of the performance period or (ii) the
date on which 25% of the performance period has been completed, or such other
date as may be required or permitted under applicable regulations under section
162(m) of the Code.

 

(e)                                  Certification of Results.  The Committee
shall certify the performance results for the performance period specified in
the Grant Agreement after the performance period ends.  The Committee shall
determine the amount, if any, to be paid pursuant to each Grant based on the
achievement of the performance goals and the satisfaction of all other terms of
the Grant Agreement.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Death, Disability or Other Circumstances. 
The Committee may provide in the Grant Agreement that Grants under this
Section 12 shall be payable, in whole or in part, in the event of the
Participant’s death or disability, a Change in Control or under other
circumstances consistent with the Treasury regulations and rulings under section
162(m) of the Code.

 

13.                               Deferrals

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash (including dividend equivalents) or the delivery of shares that
would otherwise be due to the Participant in connection with any Grant.  The
Committee shall establish rules and procedures for any such deferrals,
consistent with applicable requirements of section 409A of the Code.

 

14.                               Withholding of Taxes

 

(a)                                 Required Withholding.  All Grants under the
Plan shall be subject to applicable federal (including FICA), state and local
tax withholding requirements.  The Company may require that the Participant or
other person receiving or exercising Grants pay to the Company the amount of any
federal, state or local taxes that the Company is required to withhold with
respect to such Grants, or the Company may deduct from other wages paid by the
Company the amount of any withholding taxes due with respect to such Grants.

 

(b)                                 Election to Withhold Shares.  If the
Committee so permits, a Participant may elect to satisfy the Company’s tax
withholding obligation with respect to Grants paid in Company Stock by having
shares withheld, at the time such Grants become taxable, up to an amount that
does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.  The election must be in a
form and manner prescribed by the Committee.

 

15.                               Transferability of Grants

 

(a)                                 Restrictions on Transfer.  Except as
described in subsection (b) below, only the Participant may exercise rights
under a Grant during the Participant’s lifetime, and a Participant may not
transfer those rights except by will or by the laws of descent and
distribution.  When a Participant dies, the personal representative or other
person entitled to succeed to the rights of the Participant may exercise such
rights.  Any such successor must furnish proof satisfactory to the Company of
his or her right to receive the Grant under the Participant’s will or under the
applicable laws of descent and distribution.

 

(b)                                 Transfer of Nonqualified Stock Options to or
for Family Members.  Notwithstanding subsection (a) above, the Committee may
provide, in a Grant Agreement, that a Participant may transfer Nonqualified
Stock Options to family members, or one or more trusts or other entities for the
benefit of or owned by family members, consistent with the applicable securities
laws, according to such terms as the Committee may determine; provided that the
Participant receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

 

13

--------------------------------------------------------------------------------


 

16.                               Consequences of a Change in Control

 

(a)                                 In the event of a Change in Control, the
Committee may take any one or more of the following actions with respect to some
or all outstanding Grants, without the consent of any Participant: (i) the
Committee may determine that outstanding Options and SARs shall be fully
exercisable, and restrictions on outstanding Stock Awards and Stock Units shall
lapse, as of the date of the Change in Control or at such other time as the
Committee determines, (ii) the Committee may require that Participants surrender
their outstanding Options and SARs in exchange for one or more payments by the
Company, in cash or Company Stock as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Participant’s unexercised Options and SARs exceeds the
Exercise Price, or Base Amount, as applicable, if any, and on such terms as the
Committee determines, (iii) after giving Participants an opportunity to exercise
their outstanding Options and SARs, the Committee may terminate any or all
unexercised Options and SARs at such time as the Committee deems appropriate,
(iv) with respect to Participants holding Stock Units, Other Stock-Based Awards
or Dividend Equivalents, the Committee may determine that such Participants
shall receive one or more payments in settlement of such Stock Units, Other
Stock-Based Awards or Dividend Equivalents, in such amount and form and on such
terms as may be determined by the Committee, (v) if the Company is the surviving
corporation, the Committee may determine that Grants will remain outstanding
after the Change in Control, or (vi) if the Company is not the surviving
corporation, the Committee may determine that Grants that remain outstanding
after the Change in Control shall be converted to similar grants of the
surviving corporation (or a parent or subsidiary of the surviving corporation). 
Such acceleration, surrender, termination, settlement or conversion shall take
place as of the date of the Change in Control or such other date as the
Committee may specify.

 

(b)                                 Other Transactions.  The Committee may
provide in a Grant Agreement that a sale or other transaction involving a
subsidiary or other business unit of the Company shall be considered a Change in
Control for purposes of a Grant, or the Committee may establish other provisions
that shall be applicable in the event of a specified transaction.

 

17.                               Requirements for Issuance of Shares

 

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions. 
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.  Except as determined under Section 9(a), no
Participant shall have any right as a shareholder with respect to Company Stock
covered by a Grant until shares have been issued to the Participant.

 

14

--------------------------------------------------------------------------------


 

18.                               Amendment and Termination of the Plan

 

(a)                                 Amendment.  The Board may amend or terminate
the Plan at any time; provided, however, that the Board shall not amend the Plan
without approval of the stockholders of the Company if such approval is required
in order to comply with the Code or applicable laws, or to comply with
applicable stock exchange requirements.  No amendment or termination of this
Plan shall, without the consent of the Participant, materially impair any rights
or obligations under any Grant previously made to the Participant under the
Plan, unless such right has been reserved in the Plan or the Grant Agreement, or
except as provided in Section 19(b) below.  Notwithstanding anything in the Plan
to the contrary, the Board may amend the Plan in such manner as it deems
appropriate in the event of a change in applicable law or regulations.

 

(b)                                 No Repricing Without Stockholder Approval. 
Except as otherwise provided in Section 5(d), the terms of outstanding Grants
may not be amended to reduce the exercise price of outstanding Options or the
base amount of outstanding SARs or to cancel outstanding Options or SARs in
exchange for cash, other awards, Options with an exercise price that is less
than the exercise price of the original Options or SARs with a base amount that
is less than the base amount for the original SARs, without stockholder
approval.

 

(c)                                  Stockholder Approval for “Qualified
Performance-Based Compensation.”  If Grants are made under Section 12 above, the
Plan must be reapproved by the Company’s stockholders no later than the first
stockholders meeting that occurs in the fifth year following the year in which
the stockholders previously approved the provisions of Section 12, if additional
Grants are to be made under Section 12 and if required by section 162(m) of the
Code or the regulations thereunder.

 

(d)                                 Termination of Plan.  The Plan shall
terminate on May 7, 2017, unless the Plan is terminated earlier by the Board or
is extended by the Board with the approval of the stockholders.  The termination
of the Plan shall not impair the power and authority of the Committee with
respect to an outstanding Grant.

 

19.                               Miscellaneous

 

(a)                                 Grants in Connection with Corporate
Transactions and Otherwise.  Nothing contained in this Plan shall be construed
to (i) limit the right of the Committee to make Grants under this Plan in
connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business or assets of any corporation, firm or association,
including Grants to employees thereof who become Employees, or for other proper
corporate purposes, or (ii) limit the right of the Company to grant stock
options or make other stock-based awards outside of this Plan.  Without limiting
the foregoing, the Committee may make a Grant to an employee of another
corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company in substitution for a grant made by such corporation.  The
terms and conditions of the Grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives, as
determined by the Committee.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Compliance with Law.  The Plan, the exercise
of Options and the obligations of the Company to issue or transfer shares of
Company Stock under Grants shall be subject to all applicable laws and to
approvals by any governmental or regulatory agency as may be required.  With
respect to persons subject to section 16 of the Exchange Act, it is the intent
of the Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. 
In addition, it is the intent of the Company that Incentive Stock Options comply
with the applicable provisions of section 422 of the Code, that Grants of
“qualified performance-based compensation” comply with the applicable provisions
of section 162(m) of the Code and that, to the extent applicable, Grants are
either exempt from, or comply with, the requirements of section 409A of the
Code.  To the extent that any legal requirement of section 16 of the Exchange
Act or section 422, 162(m) or 409A of the Code as set forth in the Plan ceases
to be required under section 16 of the Exchange Act or section 422, 162(m) or
409A of the Code, that Plan provision shall cease to apply.  The Committee may
revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation.  The Committee
may also adopt rules regarding the withholding of taxes on payments to
Participants.

 

(c)                                  Enforceability.  The Plan shall be binding
upon and enforceable against the Company and its successors and assigns.

 

(d)                                 Funding of the Plan; Limitation on Rights. 
This Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan.  Nothing contained in the Plan and no
action taken pursuant hereto shall create or be construed to create a fiduciary
relationship between the Company and any Participant or any other person.  No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company.  To the extent that any
person acquires a right to receive payment from the Company hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 

(e)                                  Rights of Participants.  Nothing in this
Plan shall entitle any Employee, Non-Employee Director or other person to any
claim or right to receive a Grant under this Plan.  Neither this Plan nor any
action taken hereunder shall be construed as giving any individual any rights to
be retained by or in the employment or service of the Employer.

 

(f)                                   No Fractional Shares.  No fractional
shares of Company Stock shall be issued or delivered pursuant to the Plan or any
Grant.  The Committee shall determine whether cash, other awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(g)                                  Employees Subject to Taxation Outside the
United States.  With respect to Participants who are subject to taxation in
countries other than the United States, the Committee may make Grants on such
terms and conditions as the Committee deems appropriate to comply with the laws
of the applicable countries, and the Committee may create such procedures,
addenda and subplans and make such modifications as may be necessary or
advisable to comply with such laws.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Governing Law.  The validity, construction,
interpretation and effect of the Plan and Grant Agreements issued under the Plan
shall be governed and construed by and determined in accordance with the laws of
the State of New York, without giving effect to the conflict of laws provisions
thereof.

 

(i)                                     Recoupment Policy.  All Grants under
this Plan will be subject to any compensation clawback or recoupment policies
that may be applicable to any Employee, as in effect from time to time and as
approved by the Committee or Board.

 

17

--------------------------------------------------------------------------------
